Citation Nr: 0916535	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-39 399	)	DATE
	)
	)

On appeal from the
Department of Veterans' Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied entitlement to 
service connection for bilateral hearing loss.

In April 2009, the Board granted the Veteran's motion to have 
his case advanced on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As noted by the Veteran's representative in the April 2009 
Written Brief Presentation, the Veteran has raised the issue 
of service connection for tinnitus.  This claim has not yet 
been adjudicated and is referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The 
Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon, 20 Vet. App. 
at 83.

In this case, a VA outpatient treatment record dated in 
December 2005 shows that the Veteran was seen for an 
audiology evaluation after reporting hearing loss and a 
history of exposure to artillery fire during service.  
Testing reportedly showed mild to severe sloping 
sensorineural hearing loss bilaterally.  The testing report 
is not of record.  

In addition, the Veteran has stated that he began having 
hearing problems while serving as an ambulance driver in 
service.  While serving in this capacity, he was subjected to 
loud noises associated with military weaponry and was not 
issued ear plugs.  Therefore, there is competent evidence in 
the record of in-service noise exposure and acoustic trauma.
    
Furthermore, the Veteran has indicated that his hearing 
problems began while in service and have continued to worsen 
since.  In addition, the Veteran's wife and friend have both 
stated that they observed the Veteran's hearing ability to be 
noticeably different upon his returning from service in 1955 
and that his hearing has continued to deteriorate since that 
time.  Given these statements and the low threshold for 
finding a possible association between a current disability 
and service, the evidence indicates that the Veteran's 
hearing loss may be associated with his service. 

As there is evidence of current bilateral hearing loss, in-
service noise exposure, and testimony as to continuity of 
symptomatology indicating the Veteran's hearing loss may be 
related to the in-service noise exposure, VA's duty to obtain 
an examination as to the nature and etiology of the Veteran's 
hearing loss is triggered.  Such an examination is needed to 
determine whether he has current hearing loss as defined by 
38 C.F.R. § 3.385 (2009), and to obtain a competent medical 
opinion as to the relationship of the hearing loss to 
service.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the results of audiology testing that 
was reportedly conducted at the Durham VA Medical 
Center in December 2005.

        2.  Schedule the Veteran for a VA examination to 
               determine the nature and etiology of any current 
               hearing loss disability.  All indicated tests and 
studies 
               should be conducted.

		The claims folder must be sent to the examiner for
		review; consideration of such should be reflected 
in the
		completed examination report or in an addendum.

The Veteran should be afforded audiology testing to 
determine whether he has current hearing loss as 
defined by 38 C.F.R. § 3.385.  
        Then the examiner should opine as to whether it is 
at least as
likely as not (50 percent probability or more) that 
any current hearing loss disability is related to 
the Veteran's in-service noise exposure.  The 
examiner must provide a rationale for each opinion.

The examiner is advised that the Veteran is 
competent to report in-service noise exposure and 
his symptoms; and such reports must be considered 
in formulating any opinions.
		
        3.  If any benefit sought on appeal remains denied, 
issue
		a supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (8).



